Citation Nr: 0703825	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1954 to November 
1957 and from January 1958 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision.  In September 
2005, the Board issued a decision and in September 2006, the 
appellant and the Office of General Counsel filed a joint 
motion for remand.  That motion was granted by the United 
States Court of Appeals for Veterans Claims (Court) later 
that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his CLL was a result of service, 
including due to pesticide and herbicide exposure.  His DD 
214 reflects that during his second period of service, from 
January 1958 to July 1964 (a portion of which occurred during 
the Vietnam era), the veteran had 2 years and 8 months of 
foreign/sea service.  However, there is no evidence that he 
actually served in Vietnam.  On remand, further development 
should be undertaken to determine whether the veteran served 
in Vietnam and/or if he was exposed to herbicides during 
service.      

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) determine 
whether the veteran served in Vietnam.  
Also, the RO should ensure that all of 
the veteran's service personnel records 
are associated with the claims folder.  
All attempts to verify service and 
locate records should be noted in the 
claims folder. 

2.	Then, after ensuring the veteran's file 
is complete, the RO should readjudicate 
the claim for entitlement to service 
connection.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, this claim 
should be returned to this Board for 
further appellate review, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


